Title: [Diary entry: 15 February 1786]
From: Washington, George
To: 

Wednesday 15th. Thermometer at 34 in the Morning—36 at Noon and 36 at Night. Morning lowering. Towards Noon it became clear and warm, after which it clouded up again. Between 4 and 5 it began to Rain wch. turned to snow in a little time soon after which it ceased. Wind for the most part of the day was Southerly. Doctr. Craik went away after Breakfast. Began with some of the Men abt. the House to bundle faggots for filling up gullies; as they could not on acct. of the Weather remove earth.